Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Gary Carson, Appellant                                 Appeal from the 102nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 15F0536-
 No. 06-15-00173-CR         v.                          102). Memorandum Opinion delivered by
                                                        Justice Moseley, Chief Justice Morriss and
 The State of Texas, Appellee                           Justice Burgess participating. Dissenting
                                                        Opinion by Justice Burgess.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we affirm the judgment of the trial court as it relates to the
conviction. We reverse the trial court’s sentence and remand the cause for a new sentencing
hearing.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED JANUARY 31, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk